number release date id office uilc cca_2009042910231220 ---------------------------- from ------------------ sent wednesday date am to ---------------------- cc subject re sitlp - mn claimant info ------------ - the below text from a training manual should explain first in time is first in right please let me know if you have any questions i will send a separate e-mail regarding exemption and superpriority issues thanks -------- priority of federal_tax_lien first in time first in right a b certain priorities are established by statute see eg i r c ' where a competing lien does not have statutory priority the basic rule in determining the priority of liens is often referred to as first in time first in right 347_us_81 first in time first in right under federal common_law before another lien can compete with the tax_lien the competing lien must be choate a choate lien is one that is specific and perfected a b specific means that the lien attaches to specific property or property rights of the taxpayer perfected means nothing more need be or can be done by the lien claimant if the competing lien is choate before the federal_tax_lien arises the competing lien is entitled to priority 347_us_81 under the new britain test for choateness the lien must be specific as to a the identity of the lienor 298_us_544 b c the amount of the lien 323_us_353 the identity of the property to which it attaches 345_us_361 c the determination of when any lien becomes choate is a federal question the federal_tax_lien arises on the date of assessment i r c an inchoate lien which is later perfected does not take priority over a federal_tax_lien which arose before the competing lien is perfected 340_us_47 a b c state law determines whether the competing creditor has taken all the steps necessary under state law to perfect the lien eg filing in the right place using the correct certificate etc if a lien is inchoate under state law it will not be choate for federal purposes 340_us_47 stands for the proposition that a state- created lien cannot be given retroactive effect that is if an attachment or garnishment occurred prior to the assessment of a federal tax the attachment or garnishment lien became choate only after the assessment was made and the state statute gave the lien retroactive status to the time of attachment or garnishment the state determination will be ignored for priority purposes d judicial decisions such as divorce decrees cannot prime federal tax_liens the fact that the taxpayer's property is encumbered by a prior choate lien cannot prevent attachment of the federal_tax_lien to taxpayer's property the pre-existing lien is important only in considering the right to priority d state tax_lien sec_1 basic rule a state_or_local_tax lien is entitled to priority over a federal_tax_lien only if it is a choate lien prior to the time the federal_tax_lien arises 347_us_81 but see in re wpg inc 282_br_66 d d c district of columbia sales_tax lien had superpriority over prior choate federal_tax_lien in chapter bankruptcy case where d c superpriority statute constituted federal_law a b a state's characterization of its tax_liens as choate is not conclusive for federal_tax_lien purposes 329_us_362 see also in re 712_f2d_1326 9th cir mod 725_f2d_477 holding a state law ineffective which stated that a tax_lien arose when the tax_return was due and payable on the date the return was required to be filed a state-created lien arises when the state takes administrative steps to fix the taxpayer's liability - mere receipt of a tax_return is insufficient 184_f3d_725 8th cir state and local_tax liens cannot achieve priority over the federal_tax_lien by being characterized under state law as judgments 345_us_361 c real_property_taxes and special_assessments may be entitled to superpriority status under sec_6323 however a state law which characterizes a state lien as having priority or superpriority status is not controlling when does a state tax_lien become choate under city of new britain supra it becomes choate when the identity of the lienor the property subject_to the lien and the amount of the lien are established a b c d the identity of lienor requirement is met when the tax is assessed the specificity of amount requirement is met when the assessed tax is enforceable by levy the specificity of the property subject_to the lien is the most difficult requirement to meet despite the common origin of the choateness requirements the supreme court held in 377_us_351 that divestiture of title or possession did not apply in lien priority contests thus a local_tax lien enforceable without a judicial proceeding and attaching to all property and rights to property whether real or personal belonging to the taxpayer will prevail over a subsequently arising federal_tax_lien even though the local_tax lien has not been enforced by seizure or sale priority determination in determining priority between a federal_tax_lien and a local_tax assessment compare the date the federal_tax_lien was assessed with the date the local_tax assessment was filed if the local_tax was first then look at the taxing statute to ascertain whether it is choate in the federal sense another example of a competing lien which must meet the choateness test to take priority over a subsequent federal_tax_lien is a lien given under local law for unpaid rent landlord s lien this lien attaches to tenant's or lessee's property located on landlord's premises
